Title: William Armistead to Thomas Jefferson, 15 October 1817
From: Armistead, William
To: Jefferson, Thomas


                    
                        Dear sir
                        Treasury Department 3d Auditors Office
Ocbr 15th 1817
                    
                    You will have the goodness to excuse the liberty I have taken in addressing you this letter, when I tell you, that, knowing you to be the friend of W C Nicholas Esqr to whom I am indebted through your goodness for the place which I now hold in this Department and whose absence from Richmond at this time prevents me from addressing him on a subject of material importance to me, The recent death of the military agent at Harpers Ferry has become vacant in consequence of the same.
                    I have therefore to beg that you will have the goodness to address a letter to the President in my behalf on that subject, I feel truly greatful to you Sir for the situation which I now hold, and with which I am well pleased, but the unfortunate situation of Mrs Armistead requires that I should be able to devote more of my personal attention to her than the duties of my office in this Department will admit of
                    
                        With sentiments of esteem I remain Respectfully your Hm Ser
                        Will Armistead
                    
                